DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beda et al (US8874888) hereinafter Beda.

As to claim 1, Beda discloses a method comprising: loading a boot program from a volume of a cloud-associated storage system to a virtual machine (Fig. 1, with webserver 118 enabling said services (COL. 3, lines 1-15);
 acquiring a boot configuration using the boot program (Fig. 2, and step 210, COL.5, lines 10-20); 
establishing communication with a networked storage system using a network-based storage interface protocol based on the boot configuration (Fig.2, step 220, COL> 5, lines 35-49); and booting an operating system for the virtual machine from a root volume within the networked storage system based on the boot configuration (Fig.2, step 225, COL. 5, lines 50-67).  

As to claim 2, Beda discloses the method, wherein the acquiring further comprises: receiving a boot script from a boot server over a network in response to a request sent to the boot server over the network, wherein the boot script includes the boot configuration (Fig.2, and COL.5, lines 10-20).  

As to claim 3, Beda discloses the method, wherein the acquiring further comprises: sending a request for the boot configuration to a boot server, wherein the boot server uses a source network identifier associated with the request to retrieve and send back the boot configuration (Fig. 1, and COL.4, lines 25-60).  

As to claim 4, Beda discloses the method, wherein the establishing further comprises: establishing the communication with the networked storage system using credentials and a network identifier for the root volume identified via the boot configuration (COL.4, lines 48-60).  

As to claim 5, Beda discloses the method, further comprising: modifying the root volume on the networked storage system for use with the network-based storage interface protocol prior to booting the operating system from the virtual machine from the root volume (Fig.3, and COL.6, lines 48-56).  

As to claim 6, Beda discloses the method, wherein the boot configuration is acquired from a boot server, the method further comprising:   configuring the boot volume to include the boot configuration after the boot configuration has been acquired from the boot server (Fig.4, and COL.6, lines 57-67).  

As to claim 7, Beda discloses a non-transitory machine-readable medium having stored thereon instructions for performing a method of booting a virtual machine, the non-transitory machine-readable medium comprising machine executable code which, when executed by at least one machine, causes the at least one machine to: load a boot program from a volume of a cloud-associated storage system to a virtual machine
send a request for a boot configuration to a boot server using the boot program (Fig. 2, and step 205, COL.4, line 60- COL. 5, line 10); 
receive the boot configuration from the boot server (Fig.2, and step 210, COL.5, lines 10-20);
 establish communication with a networked storage system using a network-based storage interface protocol based on the boot configuration (Fig.2, and step 220, COL.5, lines 35-45); 
and boot an operating system for the virtual machine from a root volume of the networked storage system based on the boot configuration (Fig.2, and step 225, COL.5, lines 50-62).  
As to claim 8, Beda discloses the non-transitory machine-readable medium wherein the machine-executable code further causes the at least one machine, as part of the receiving, to: receive a boot script from the boot server over a network, wherein the boot script includes the boot configuration and the boot configuration identifies a network identifier for the root volume (Fig. 1, and COL.4, lines 25-60).  

As to claim 9, Beda discloses the non-transitory machine-readable medium, wherein the machine-executable code further causes the at least one machine, as part of the receiving, to: receive a boot script from the boot server over a network, wherein the boot script includes the boot configuration and the boot configuration identifies credentials for authorizing the virtual machine accessing the root volume within the networked storage system (COL.4, lines 48-60).  

As to claim 10, Beda discloses the non-transitory machine-readable medium, wherein the machine-executable code further causes the at least one machine, as part of the sending, to:   identify server information for the boot server prior to sending the request to the boot server (Fig.3, and COL.6, lines 48-56).  

As to claim 11, Beda discloses the non-transitory machine-readable medium, wherein the machine-executable code further causes the at least one machine, as part of the establishing, to: establish the communication with the networked storage system using the network-based storage interface protocol based on credentials and a network identifier identified via the boot configuration (Fig.4, and COL.6, lines 57-67).  
As to claim 12, Beda discloses the non-transitory machine-readable medium, wherein the machine executable code further causes the at least one machine to: modify the root volume on the networked storage system for use with the network-based storage interface protocol prior to booting the operating system from the virtual machine from the root volume (Fig.2, step 230, COL.6, lines 10 – 25).  

As to claim 13, Beda discloses the non-transitory machine-readable medium wherein the machine executable code further causes the at least one machine to: configure the boot volume to include the boot configuration after the boot configuration has been acquired from the boot server (Fig.2, and COL.6, lines 27 – 47).  

As to claim 14, Beda discloses  a computing device comprising: a memory containing machine readable medium comprising machine executable code having stored thereon instructions for performing a method of booting a virtual machine during input/output (fig. 5 with computing devices, COL.7, lines 4-19) operation; and a processor coupled to the memory, the processor (COL.8, lines 1-12) configured to execute the machine executable code to cause the processor to: load a boot program from a volume of a cloud-associated storage system to the virtual machine (Fig. 2, and step 205, COL.4, line 60- COL. 5, line 10); establish communication with a networked storage system using a network-based storage interface protocol based on a boot configuration acquired via the boot program (Fig.2, and step 220, COL.5, lines 35-45); 
 and boot an operating system for the virtual machine from a root volume of the networked storage system based on the boot configuration (Fig.2, and step 225, COL.5, lines 50-62).  

As to claim 15, Beda discloses the computing device, wherein the processor is configured to execute the machine executable code to cause the processor to receive a boot script from a boot server over a network, wherein the boot script includes the boot configuration (Fig.2, and COL.5, lines 10-20).  

As to claim 16, Beda discloses the computing device, wherein the processor is configured to execute the machine executable code to cause the processor to send a request for the boot configuration to a boot server over Internet, wherein the boot server sends back a boot script that includes the boot configuration (Fig.2, and step 210, COL. 5, lines 10-20).  

As to claim 17, Beda discloses the computing device, wherein the processor is configured to execute the machine executable code to cause the processor, as part of the establishing, to: establish the communication with the networked storage system using the network-based storage interface protocol based on credentials and a network identifier identified via the boot configuration (Fig. 2, and step 215, COL.5, lines 22-33).  

As to claim 18, Beda discloses the computing device, wherein the boot volume within the cloud-associated storage system is persistent (Fig. 5, and COL. 7, lines 5 – 20).  

As to claim 19, Beda discloses the computing device, wherein the processor is configured to execute the machine executable code to cause the processor to: modify the root volume on the networked storage system for use with the network-based storage interface protocol prior to booting the operating system from the virtual machine from the root volume (Fig.2, step 230, COL.6, lines 10 – 25).  

As to claim 20, Beda discloses the computing device wherein the processor is configured to execute the machine executable code to cause the processor to: configure the boot volume to include the boot configuration after the boot configuration has been acquired from the boot server (Fig.2, and COL.6, lines 27 – 47).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosureUS20210326150, US20210182075, and, US20170003977 among others teach the idea of cloud-based bootable virtual machine formation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184